STEPHENS, Circuit Judge
(specially concurring in part, dissenting in part).
I concur in the denial of enforcement of the National Labor Relations Board’s order so far as it concerns the discharge and hack pay of Bucldess, and base my concurrence generally upon the intemperance of this seaman. However, since I am unable to agree completely with the majority opinion upon this subject I confine my concurrence to ihe result reached.
I believe the order should be enforced as to all other issues and register my dissent as to the conclusions reached by my associates in regard thereto.